     Case 2:19-cv-01808-JAM-KJN Document 25 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TYRONE MURPHY,                                   No. 2:19-cv-1808 JAM KJN P
12                      Petitioner,
13           v.                                       FINDINGS AND RECOMMENDATIONS
14   JOSEPH W. MOSS,
15                      Respondent.
16

17           By order filed July 1, 2020, respondent’s motion to dismiss petitioner’s habeas application

18   was granted, and petitioner was granted thirty days’ leave to file an amended petition raising only

19   exhausted claims. The thirty-day period has now expired, and petitioner has not responded to the

20   court’s order.

21           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, petitioner may file written

26   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

27   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

28   /////
                                                      1
     Case 2:19-cv-01808-JAM-KJN Document 25 Filed 09/15/20 Page 2 of 2

 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: September 14, 2020

 4

 5
     murp1808.fta.hab
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
